Citation Nr: 9907216	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 23, 1988 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a total rating under the provisions of 
38 C.F.R. § 4.29 based upon VA hospitalization from November 
4, 1994 to November 30, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which implemented a February 1995 Board 
decision that granted service connection for PTSD.  The April 
1995 RO rating decision assigned a disability evaluation and 
an effective date for the grant of service connection.  The 
veteran, who had active service from November 1965 to August 
1977, appealed that decision.


FINDINGS OF FACT

1.  Prior to April 27, 1995, the veteran's psychiatric 
symptoms were more attributable to psychiatric disorders 
other than PTSD, and his symptomatology attributable to PTSD 
was productive of not more than considerable social and 
industrial impairment.

2.  The veteran was admitted to a VA hospital on April 27, 
1995 for PTSD.  The veteran's psychiatric symptoms were more 
attributable to PTSD.  One of the veteran's VA clinicians 
stated in May 1995 that the veteran was unemployable.

3.  In May 1982, the RO received a claim that was construed 
as a claim for service connection for an acquired psychiatric 
disorder.  Later in May 1982, the RO sent the veteran a 
development letter, requesting that he provide information 
that would support his claim.  He did not respond within one 
year.

4.  On May 23, 1988, the RO received a claim for service 
connection for a psychiatric disorder.  The Board granted 
service connection for PTSD in a February 1995 decision.

5.  The RO assigned May 23, 1988, as the effective date for 
the grant of service connection for PTSD.

6.  The veteran was not treated for a service-connected 
disability during VA hospitalization from November 4, 1994 to 
November 30, 1994.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD prior to April 27, 1995 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.31, 4.125-4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for a 100 percent rating as of April 27, 
1995 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1-4.31, 4.125-4.132, Diagnostic Code 9411 
(1996).

3.  The effective date for service connection of the 
veteran's PTSD was correctly determined to be May 23, 1988.  
38 C.F.R. §§ 3.157, 3.158, 3.400 (1998).

4.  The requirements for a temporary total evaluation under 
the provisions of 38 C.F.R. § 4.29 based upon VA 
hospitalization from November 4, 1994 to November 30, 1994, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.29 (1998).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of PTSD

The veteran's claim for an evaluation in excess of 50 percent 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in 
disability is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, (U.S. Vet. App. No. 
96-947, January 20, 1999).  In the latter event, the Court, 
citing the VA's position, held that "staged" ratings could 
be assigned, in which separate ratings can be assigned for 
separate periods of time based on the facts found.  This is a 
somewhat different view than that found in Francisco, in 
which the Court held that the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In that case, however, an increased rating was at 
issue.

In February 1995, the Board granted service connection for 
PTSD, and the rating decision on appeal that implemented that 
decision established a 50 percent disability evaluation for 
such.  The veteran disagreed with that evaluation, and this 
appeal followed.  Looking at the above, the Board notes that 
the veteran's claim falls squarely under the Fenderson 
analysis, and thus a staged evaluation can be, and indeed, 
must be, addressed.

Fairly detailed medical evidence has been obtained 
substantially contemporaneous with the veteran's claim.  In 
June 1988, the RO afforded the veteran a VA psychiatric 
examination.  The veteran reported living at the Salvation 
Army in Chicago, and that he was hospitalized in April 1988 
for depression.  He also reported seeing a therapist on a 
weekly basis, and using Trazodone.  The veteran also stated 
that his social life was not good, as he did not go out much.  
He reported that he no longer used alcohol, and that he had 
not used drugs for over six years.

The examiner described the veteran as neatly dressed and well 
groomed, as well as friendly, alert and cooperative.  He did 
not appear confused, resentful or hostile, and tremors were 
not seen.  His thought processes appeared intact, and his 
stream of speech was spontaneous.  Content was relevant and 
coherent.  The veteran was also able to identify similarities 
and differences, and to abstract proverbs.  The veteran 
reported being depressed all the time, as well as a recent 
suicidal gesture, which was in response to learning that he 
was HIV positive.  The examiner diagnosed the veteran with a 
dysthymic disorder.

In March 1989, the veteran received VA hospitalization for 
various psychiatric problems.  At admission, the veteran was 
intoxicated, and related a fear of losing control.  The 
veteran also had apparently left his job as a cook at the 
Salvation Army the previous month out of frustration in 
explaining positive drug test results in urinalysis as a 
result of anti-HIV drugs.  After leaving the position, the 
veteran started drinking heavily again, and had free-based 
cocaine twice, until four days before admission.  The veteran 
was described as thin, with goal-directed and coherent 
speech, with mild stuttering.  It was noted that the veteran 
had a questionable visual hallucinations during intoxication.  
Insight was poor and judgment was impaired.  At discharge, 
the veteran was diagnosed with organic mood disorder, alcohol 
dependency and abuse, and cocaine abuse, on Axis I.  A mixed 
personality disorder was diagnosed along Axis II.

In May 1989, the veteran again received in-patient treatment 
for psychiatric problems from the VA.  The treatment course, 
as well as psychiatric symptomatology and diagnoses, 
substantially mirrored that from the March 1989 treatment.  
The veteran was discharged in June 1989.

In June 1989, the veteran was provided another VA 
examination.  The veteran stated that the onset of his 
psychiatric problems began in February 1988, when he was 
diagnosed as HIV positive.  The veteran also described 
earlier alcohol and intravenous drug use.  The veteran was 
characterized as alert, but somewhat underweight, and 
depressed.  The veteran had difficulty in concentrating, but 
was well oriented to person, place and setting.  The veteran 
was again diagnosed with dysthymia.  

In December 1990, the veteran was admitted to a VA facility 
for alcohol dependency.  He received counseling on leisure 
and socialization.  In July 1992, the veteran again received 
VA hospitalization for alcohol and cocaine dependency.  The 
veteran underwent detoxification, and received counseling on 
his ineffective coping, which led to substance abuse.  The 
veteran's self-confidence was also considered an issue. 

In September 1992, the veteran again received VA in-patient 
treatment for psychiatric complaints.  He was admitted 
through the emergency room by his mother and sister after 
attempting to kill an ex-girlfriend.  Ostensibly, the ex-
girlfriend had also been HIV positive for two years prior to 
his diagnosis, which led to the homicidal ideation.  At 
admission, the veteran reported a depressed mood with 
decreased sleep and appetite, as well as fatigue.  The 
veteran also reported the presence of auditory 
hallucinations, and also stated that he had had 
hallucinations previously.  The veteran was admitted in full 
leather restraints, which apparently led to a cooperative 
demeanor.  However, the day following admission, an increase 
in agitation was noted.  

Upon mental status examination, the veteran's speech was 
described as spontaneous, with a normal rate, rhythm and 
volume, and thought processes were linear and logical.  
Concentration was good, and insight and judgment were 
described as fair.  As to thought content, however, homicidal 
ideation towards the past girlfriend was noted, as was the 
above referenced auditory hallucinations, and positive 
suicidal ideation.  Thorazine was given for the 
hallucinations, but such discontinued when the hallucinations 
became less intrusive and disturbing.  The veteran identified 
his living situation as a source of stress, as he lived with 
his mother, sister and niece, and related that his family was 
not comfortable with his HIV positive status.  The veteran 
was referred to HIV support groups, and his mood continued to 
improve during the course of hospitalization.  Hallucinations 
also abated.  Notably, during the course of this 
hospitalization, the veteran related that he had recurrent 
intrusive thoughts of his service in Vietnam, and he was also 
referred to PTSD services for potential benefits from 
therapy.  At discharge in October 1992, the veteran was 
diagnosed with recurrent major depression with psychotic 
features and polysubstance abuse on Axis I.

In April 1993, a VA clinician wrote a letter to the RO in 
support of the veteran's claim for service connection for 
PTSD.  That correspondence noted that the veteran was 
enrolled in a VA PTSD program, and that he had chronic and 
delayed PTSD due to combat experiences in Vietnam.  

In May 1993, the veteran was provided a VA PTSD examination.  
The veteran reported that he married in 1971, during his 
service, and after being transferred to Germany, he did not 
see his wife again.  He also stated that he has a 21 year old 
son from another relationship, and that he did keep in 
contact with his son.  The veteran reported that he served as 
a door gunner on a helicopter during his service in Vietnam, 
and that he flew many missions.  In that capacity, the 
veteran reported seeing a Vietnamese boy blow up eight or 
nine American soldiers, and that one close friend, got blown 
up on a helicopter.  More recently, the veteran stated that 
in 1986 or 1987 he worked at a half-way house for almost a 
year, and later worked at the Salvation Army for about one 
year.  He also reported other post-service difficulties, 
including a conviction for robbery in the late 1970s.  

As to current psychiatric problems, the veteran reported 
difficulty in sleeping, as well as nightmares and a depressed 
feeling.  The veteran also reported suicidal and homicidal 
ideation, and that he was nervous around other people.  The 
examiner stated that the veteran did not appear to be in 
acute distress.  Eye contact was described as poor, and his 
speech was somewhat rapid.  Affect was restricted, and mood 
was euthymic or normal.  While thought processes were 
coherent and logical, the veteran appeared to be preoccupied 
with memories of events in Vietnam.  Judgment was described 
as good, as was insight.  Memory was likewise characterized 
as good.  Chronic and severe PTSD was diagnosed along Axis I.  
Major depression, alcohol dependence and heroin abuse, each 
in remission, were also diagnosed along Axis I.  

In December 1993, the veteran was again admitted for VA in-
patient treatment with complaints of depression and substance 
abuse.  The veteran reported that he never married, but he 
had one son, who was then 21 years old.  The veteran's HIV 
positive status was acknowledged on the admissions note, and 
a substance abuse problem dating from 1960 was also noted by 
history.  The veteran also reported intravenous drug use in 
the past, and more recently, the veteran reported smoking 
cocaine.  The veteran also reported feeling depressed over 
the last few months and that he had heard auditory 
hallucinations telling him to hurt himself and that they were 
"going to get him."  Who "they" were was not explained in 
the treatment note.  As to current symptomatology, the 
veteran reported difficulty in sleeping, and that he was 
anxious and agitated.  The veteran also reported flashbacks, 
but the content of the flashbacks was not recorded.  The Axis 
I diagnosis was substance abuse versus organic psychosis 
versus PTSD.  Other clinical records dated during that 
hospitalization continued that diagnosis.  Notably, the 
veteran related that he left his last job in 1988 due to 
alcohol abuse.

In June 1994, the veteran again received VA in-patient care 
for psychiatric problems.  The veteran reported the presence 
of auditory hallucinations, which directed that he kill 
himself.  The resulting treatment notes do record the 
veteran's multifaceted psychiatric history.  The veteran was 
readmitted the following month for substantially the same 
complaints.  The veteran reported at that admission that 
after his discharge three weeks previously, he had been on an 
alcohol binge.  Notably, the veteran related that depression, 
with decreased self-esteem, and an absence of friends or 
sexual relationship had tormented him, since being diagnosed 
HIV positive.  Dysthymia, alcohol dependency, cocaine 
dependency and an alcohol induced psychotic disorder were 
diagnosed on Axis I.  No PTSD diagnosis or discussion is 
contained in that discharge summary.

In July 1994, the veteran again received VA hospitalization 
for psychiatric problems.  The veteran reported that he had 
been feeling depressed with a loss of energy, libido, 
concentration and appetite over the previous two months.  The 
day before admission, the veteran overdosed on Doxepin.  The 
veteran admitted to blackouts, auditory hallucinations and 
several treatment episodes for depression and substance 
abuse.  The veteran's primary diagnosis at his irregular 
discharge was major depression, but PTSD was also noted as 
another diagnosis.  

In November 1994, the veteran again received in-patient VA 
treatment for substance abuse.  He presented himself with a 
depressed mood, auditory hallucinations and suicidal 
thoughts, but later denied the latter two manifestations.  
The veteran reported being depressed because of his HIV 
positive status.  As to substance abuse, the veteran reported 
discontinuing intravenous drug use nine years before, but 
conceded that more recently he smoked cocaine.  He was 
described as alert and oriented to time, place and person, 
and his thought process was logical.  Attention span was 
normal, but his mood was sad and anxious.  The veteran was 
admitted and placed on Librium to reduce symptoms from 
alcohol withdrawal.  He also received recreation and group 
therapy, as well as social skills training, relapse 
prevention education and rehabilitation therapy.  The veteran 
was discharged to Steppingstones, a residential aftercare 
facility, in Joliet, Illinois, for employment support and 
aftercare.  Axis I diagnoses noted at discharge were alcohol 
dependence, cocaine dependence and depression.

On April 27, 1995, the veteran was admitted for in-patient VA 
treatment for PTSD.  The veteran then had complaints of 
nightmares and flashbacks related to combat.  The veteran 
reported sobriety since November 1994, the time of his prior 
hospitalization, and that he had been compliant with his 
medications.  He denied visual or auditory hallucinations.  
Individual and group therapy was planned.  A May 1995 
progress note commented that the veteran was social with 
select peers on the ward.  A PTSD diagnosis was continued.  
Another May 1995 progress note reflected that the veteran's 
flashbacks and nightmares continued, but with a decrease in 
frequency.  The veteran was discharged in May 1995, and it 
was then noted that the veteran's socialization had improved.  

In correspondence dated May 1995, one of the veteran's 
treating VA physicians informed the RO that the veteran was 
enrolled in a PTSD clinic, and that he had many signs and 
symptoms of PTSD.  She continued that the veteran also had a 
severe form of polysubstance abuse, and was HIV positive.  
She summarized that the veteran had marked impairment in his 
social and industrial functions, and was unemployable.

In August 1995, the food service coordinator for 
Steppingstones informed the RO that the veteran was employed 
part time at that facility at $5.00 per hour.  In 
correspondence dated November 1996, the veteran stated that 
he was not able to retain a full-time position because of his 
PTSD and other service connected disabilities.  

In May 1997, the RO afforded the veteran a VA examination of 
his service connected PTSD.  The veteran's numerous previous 
hospitalizations for various psychiatric problems were 
reviewed, and the veteran reported ongoing psychiatric 
therapy.  The veteran's medication was also reviewed, and the 
veteran informed the examiner that if he heard voices he 
would increase his dosage.  The veteran also reported 
sobriety since his November 1994 hospitalization, and he 
denied the presence of delirium tremens or blackouts from 
alcohol since his last VA examination.  The veteran stated 
that he was then unemployed, but that he did volunteer work 
at Steppingstones.  The veteran also related that the VA had 
denied vocational rehabilitation, as he was not trainable.  A 
multitude of other physical ailments was also related.  The 
veteran went on to inform the examiner that he had difficulty 
sleeping as a result of nightmares about Vietnam, and that he 
was very irritable.  The veteran also stated that when he 
became angry he had difficulty expressing himself.  The 
veteran also related paranoia, stating that he thought that 
someone was going to do something to him.  The veteran also 
related avoiding crowds, because they made him nervous.  

Objectively, the veteran was neatly and casually dressed, and 
described as pleasant and cooperative.  Speech was somewhat 
pressured, and the examiner commented that the veteran was 
tense at times, intermittently shaking his legs.  Mood was 
euthymic, and affect was congruent with thought content.  The 
veteran was oriented to time, place and person, and he 
appeared to be aware of current events.  The veteran was also 
able to abstract, and to identify similarities and 
differences.  Nonetheless, the veteran did admit to some 
auditory and visual hallucinations.  PTSD and a substance 
abuse disorder were diagnosed along Axis I, and a Global 
Assessment of Functioning (GAF) of 65 was related along Axis 
V.

In November 1997, the veteran was again admitted by the VA 
for in-patient treatment of his PTSD.  He felt depressed and 
suicidal despite medication, and related that he was becoming 
more isolated with an increased volume of auditory 
hallucinations.  As a specific trigger for the increased 
manifestations, the veteran stated that two weeks prior to 
admission he was attacked and robbed in his own apartment.  
The veteran's psychiatric and medical histories were 
reviewed.  The veteran also reported that he had never 
married or had children of his own.  Remission in the use of 
controlled substances was also related.  

The veteran was characterized as cooperative, with good eye 
contact and good hygiene, and who appeared younger than his 
stated age.  Speech was of normal rate and rhythm, and he was 
logical and coherent.  Thought process was described as 
linear, and goal directed.  However, there was suicidal 
ideation without a plan, and auditory hallucinations were 
also reported.  He had good insight and judgment.  During the 
course of hospitalization, the veteran became less depressed 
and more hopeful, and he was discharged home in December 1997 
in stable mental condition.  

In June 1998, the veteran was again hospitalized for PTSD.  
The VA discharge instructions noted that the veteran was 
employable on a part time basis, but he was not to drive or 
operate heavy machinery while sedated.  The veteran was also 
advised to refrain from street drugs.  

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a psychoneurosis.  See 61 
Fed. Reg. 52695-52702 (1996). Previous to November 7, 1996, 
in assessing the severity of a psychoneurosis, such as PTSD, 
the effect of the disorder on the veteran's ability to 
interact on both a social and industrial level, as confirmed 
by the current clinical findings, was considered.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411, Note (1) (1996).  A 50 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment.  Id.

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  A 100 percent rating required 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality and disturbed though or 
behavioral processes associated with almost all daily 
activities, such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  The veteran must have been demonstrably 
unable to obtain or retain employment.  Id.

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court held that the revised 
regulations do not allow for their retroactive application 
prior to November 7, 1996.  Thus, the Board cannot apply the 
revised criteria to symptomatology prior to November 7, 1996.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 50 
percent prior to April 27, 1995.  In this respect, prior to 
that date, the veteran did not appear to receive on-going or 
regular treatment for PTSD.  Indeed, it would appear that the 
veteran's major psychiatric problems prior to that date were 
based more on substance abuse.  The Board would note that the 
March 1989 VA hospitalization, for instance, was for 
substance abuse, as were most subsequent hospitalizations, 
including a November 1994 hospitalization.  While other 
discharge summaries between these two dates do contain 
references to PTSD along Axis I, this diagnosis did not 
appear to be the overriding factor in the veteran's 
psychiatric problems.  Further, by his own admission, the 
veteran related that he was depressed due to his HIV positive 
status to clinicians, on more than one occasion, including in 
June 1994.  

Thus, it does not appear that the veteran's PTSD resulted in 
severe impairment in his ability to earn a living prior to 
April 27, 1995.  In this regard, prior to that date the 
veteran's thought processes were regularly described as 
linear, coherent or logical, and he was likewise consistently 
characterized as alert and oriented to time, place and 
person.  While hallucinations were noted prior to April 27, 
1995, they were by no means always attributed to his PTSD.  
Finally, the Board notes that the veteran acknowledged that 
he left his prior position due to alcohol abuse, not PTSD.

However, by the time of the April 27, 1995, hospitalization 
the veteran had been sober since November 1994, and indeed, 
the veteran's major psychiatric complaints by that time were 
centered around PTSD.  In May 1995, substantially 
contemporaneous with the May 1995 discharge, one of the 
veteran's treatment providers stated that the veteran was 
then unemployable.  In addition, the Board notes that in May 
1997, the veteran had hallucinations that were continuing, 
although he was still oriented to time, place and person.  
Moreover, by November 1997, the veteran was again feeling 
depressed and suicidal, and it was noted that the veteran's 
substance abuse was in remission.  

Thus, looking at the above, it would appear that the 
veteran's symptomatology attributable to PTSD underwent an 
identifiable increase about the time of his April 27, 1995 
hospitalization.  The Board finds that this symptomatology is 
compatible with a 100 percent evaluation based upon the 
schedular criteria which were in effect prior to November 7, 
1996.  In granting the 100 percent evaluation, the Board in 
particular notes the May 1995 statement from the veteran's VA 
physician that labels him unemployable.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that the veteran's 
unemployability subsequent to April 27, 1995 is encompassed 
within the 100 percent evaluation assigned effective that 
date.  Further, it does not appear that the veteran's PTSD 
resulted in frequent periods of hospitalization prior to 
April 27, 1995.  Indeed, a large proportion of the 
psychiatric hospitalizations that occurred prior to that date 
were not for PTSD, but were for other, nonservice-connected 
disorders, such as substance abuse or depression.  Therefore, 
under the circumstances of this case, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

II.  Effective Date

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
Court has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(ii)(B)(2), 
disability compensation is effective the day following 
separation from active service or date entitlement arose if a 
claim is received within one year after separation from 
service; otherwise the effective date is the date of receipt 
of a claim or the date entitlement arose, whichever is later.

Under 38 C.F.R. § 3.158, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.

In May 1982, the RO received a claim from the veteran that 
was construed as, among other things, a claim for service 
connection for an acquired psychiatric disorder.  Later in 
May 1982, the RO wrote the veteran, informing him that 
available treatment records did not show a diagnosis of a 
psychiatric disorder.  That correspondence also requested 
that if he continued to seek service connection, he should 
submit evidence to support this.  The veteran did not respond 
to the May 1982 correspondence.  

On May 23, 1988, the RO received an additional claim for 
service connection for a psychiatric disorder.  In a 
September 1988 rating decision, the RO denied service 
connection, but as noted above, the Board granted service 
connection for PTSD in February 1995.  The Board held that 
the veteran was not informed of the September 1988 rating 
decision, and during the pendency of this current claim, in 
an August 1995 rating decision, the RO awarded an effective 
date of May 23, 1988 for the grant of service connection.  

The veteran's central contention is that an effective date 
for the grant of service connection should be sometime in 
1981.  Presumably, this is when, from his recollection, he 
first sought service connection for an acquired psychiatric 
disorder.  However, the Board finds that an award of an 
effective date prior to May 23, 1988 is not warranted.  
Looking at the above in context, the Board notes that the RO 
originally received a claim for service connection for some 
form of an acquired psychiatric disorder in May 1982.  The RO 
requested further information from the veteran to support his 
claim, but the veteran did not respond.  Relevant 
regulations, cited above, provide that in the event a veteran 
does not submit evidence requested, or otherwise respond to 
the RO's development letter, the claim is to be construed as 
abandoned.  In this case, the veteran did not respond within 
one year, and thus, the veteran's May 1982 claim was 
abandoned within the regulatory framework contemplated by 
38 C.F.R. § 3.158.  

In view of the foregoing, the Board concludes that there is 
no legal basis for the assignment of an effective date prior 
to May 23, 1988 for a grant of service connection for PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107 (b)(West 1991).

III. Temporary Total Evaluation

The veteran has requested consideration of a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.29 (1998) 
based on a hospitalization in excess of 21 days from November 
4, 1994 to November 30, 1994.  In order to be entitled to a 
temporary total evaluation based on this hospitalization, it 
must be shown that the veteran was hospitalized for treatment 
of a service-connected disability for a period of at least 21 
days.

A review of the discharge summary from the veteran's VA 
hospitalization from November 4, 1994 to November 30, 1994 
reflects that the veteran was admitted for depression, 
auditory hallucinations and suicidal thoughts.  As noted 
above, the veteran reported being depressed because of his 
HIV positive status.  Substance abuse was also reported.  At 
discharge, the veteran's Axis I diagnoses were alcohol 
dependence, cocaine dependence and depression.  No mention of 
PTSD as a diagnosis is contained in that discharge summary, 
and the veteran is not in receipt of service connection for 
alcohol dependence, cocaine dependency or depression, as 
disease entities.  

Based on this evidence, the Board concludes that the veteran 
is not shown to be entitled to a temporary total evaluation 
for the hospitalization from November 4, 1994 to November 30, 
1994, because he is not shown to have received treatment for 
his service-connected PTSD for a period of 21 days.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107 (b)(West 1991).


ORDER

An evaluation in excess of 50 percent for PTSD prior to April 
27, 1995 is denied.

A 100 percent evaluation for PTSD is granted effective April 
27, 1995, subject to the laws governing monetary benefits.

An effective date prior to May 23, 1988 for a grant of 
service connection for PTSD is denied.

A temporary total evaluation under the provisions of 38 
C.F.R. § 4.29 based on a VA hospitalization from November 4, 
1994 to November 30, 1994 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 17 -


- 1 -


